Citation Nr: 0405381	
Decision Date: 02/26/04    Archive Date: 03/05/04

DOCKET NO.  95-18 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for decreased visual 
acuity.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from October 21, 1958 to 
February 12, 1959.

This appeal came to the Board of Veterans' Appeals (Board) 
from a November 1994 RO rating decision that denied service 
connection for decreased visual acuity.  

In a January 2001 decision, the Board denied the appeal.  The 
veteran appealed the January 2001 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  

In May 2001, a Court order granted an April 2001 joint 
motion, from the VA Office of the General Counsel and the 
veteran's representative, to vacate and remand the  January 
2001 Board decision for readjudication of the issue on appeal 
in compliance with the directives of that joint motion.  The 
directives included that the Board was to reevaluate the 
appellant's claim including consideration of the notice 
provisions of the VCAA and to provide an adequate statement 
of reasons or bases as to whether all of the provisions of 
VCAA have been met considering the facts of the case.

In a September 2001 letter, the Board asked the veteran's 
attorney whether he wanted to submit additional argument 
and/or evidence.  In May 2002, the attorney submitted 
additional argument to the Board.  

Subsequently, the Board denied the appeal in a June 2002 
decision.  In that decision, with respect to the provisions 
of the VCAA, the Board found that all relevant evidence had 
been obtained regarding the service connection claim on 
appeal, and that the requirements of the VCAA had in effect 
been satisfied.  In this regard, the Board pointed out the 
following:  First, that the veteran had been provided with VA 
examinations to determine the nature and extent of his eye 
problems, and to obtain opinions as to the etiology of any 
eye condition found. Second, that he and his representative 
had been provided with a statement of the case and 
supplemental statement of the case that discussed the 
pertinent evidence, and the laws and regulations related to 
the claim, that essentially notify them of the evidence 
needed by the veteran to prevail on the claim.  Third, that 
there was no identified evidence that had not been accounted 
for and the veteran's representative had been given the 
opportunity to submit written argument.  On the basis of the 
foregoing, the Board found that the veteran had been provided 
with adequate notice of the evidence needed to successfully 
prove his claim and that there was no prejudice to him by 
appellate consideration of the claim at that time; and that 
no further assistance to the veteran was required to fulfill 
VA's duty to assist him in the development of the claim.

The case was returned on appeal to the Court, and in a June 
2003 order, the Court granted a June 2003 joint motion from 
the parties to vacate and remand the June 2003 Board decision 
for compliance with the directives of that joint motion.  
This was to include readjudication in light of the statutory 
requirements of the VCAA.  The joint motion directed that on 
remand the Board was to do the following:  First, the Board 
was to ensure that the requirements of the amended § 5103(a), 
as explained by the Court in Charles v. Principi, 16 Vet. 
App. 370 (2002), have been met, and to provide an adequate 
statement of the reasons and bases for its decision. Second, 
the Board was to specifically address an argument raised in 
the appellant's brief received by the Board in May 2002.  In 
essence that argument was that earlier opinions given by two 
different VA examiners were not consistent with a later 
opinion given by one of the two VA examiners, even though all 
of the opinions were based on the same evidence. 

The June 2003 Court order also directed the Board to permit 
the appellant to submit additional evidence and argument, and 
the Board was to conduct a critical examination of the 
justification for its decision.  The Board was to set forth 
adequate reasons or bases for its findings and conclusions on 
all material issues of fact and law presented on the record.  
Finally, on remand the Board was ordered to comply with all 
provisions of the VCAA.





REMAND

During the pendency of the appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2002), modified VA's duty to notify and duty to assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.  VA has a duty to notify the 
appellant and his representative, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  

Both the statute and regulation clearly require VA to notify 
a claimant of which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be obtained by VA.  
Because neither the statement of the case nor any other 
communication from VA meets the specific notice requirements 
established by the VCAA and interpreted by the Court, further 
due process is required.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 
(2002).

Accordingly, this case is REMANDED for the following:

1. The RO must notify the veteran and his 
representative of the VCAA provisions, 
including those pertaining to the duty to 
notify and the duty to assist, required 
by 38 U.S.C.A. §§ 5103, and 5103A (West 
2002); 38 C.F.R. § 3.159 (2003); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 
370 (2002).  

2.  After any necessary development, the 
RO should readjudicate the claim.  If the 
claim remains denied, provide the 
appellant and his representative, a 
supplemental statement of the case 
(SSOC).  That SSOC must include analysis 
and comment regarding  arguments raised 
in the appellant's May 2002 brief, which 
pertain to VA medical opinions made 
during VA examinations in 1999 and 2000, 
and arguments raised in the appellant's 
January 2004 brief.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




